DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of applicant's amendment filed on 4/7/21. Claim 10 is cancelled. Claims, 31, 34 and 39-43 remain withdrawn. Claims 2 and 11 are rejoined as FIG. 5, is generic to FIG. 6.Claims 1, 2, 5-8, 11-13, 17-20, 23, 24, 30, 31 and 34-43 are currently pending and an action on the merits is as follows.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 and its dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what the reference gas is. Is this one of the first or second gases in claim 1 or a different gas?
Claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 5, 6,, 11, 12, 13, 17-20, 23, 30, and 35-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palo Alto WO 2015009792 (the US publication US20160245830 is used for the citations) in view of Baker Jr. et al. US 2013/0261487.
Regarding claim 1, Palo Alto discloses a method of calibrating a quantitative colorimetric measurement system comprising: exposing the chemical colorimetric indicator to a first gas ([¶25]); measuring a first color of the chemical colorimetric indicator based on the exposure to the first gas ([¶27]); exposing the chemical colorimetric indicator to a second gas having a different CO2 concentration than the first gas ([¶28]); measuring a second color of the chemical colorimetric indicator based on the exposure to the second gas ([¶29]); and deriving a span CO2 calibration based on the difference between the first color of the chemical colorimetric indicator and the second color of the chemical colorimetric indicator ([¶30-31]).  
Palo Alto does not disclose humidifying a chemical colorimetric indicator. Baker teaches contacting the sensor with exhaled breath ([¶60,85] the sensors are located in the tracheal 
Baker teaches that the colorimetric response is under 20 seconds. But Palo Alto as modified by Baker does not specifically disclose all the steps of claim 1 are performed under 5 minutes. However, at the time the invention was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify Palo Alto to perform its calibration in 5 minutes or less because Applicant has not disclosed that this time frame provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with processing and colorimetric sensor of Baker because Baker’s sensor has response time of under 20 second. Therefore, it would have been an obvious matter of design choice to modify Palo Alto to obtain the invention as specified in the claim.
Regarding claims 2 and 11, Baker teaches humidifying the chemical colorimetric indicator includes contacting the chemical colorimetric indicator with air exhaled by a user of the quantitative colorimetric CO2 measurement system ([¶60,85]).  Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of 
 Regarding claims 5 and 17, Baker teaches humidifying the chemical colorimetric indicator includes contacting the chemical colorimetric indicator with a humidity source ([¶60,85] the sensors contact the exhaled breath in the breathing circuit).   Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Palo Alto with the teachings of Baker in order to humidify the sensor as the performance of the colorimetric sensor in humid environments is of clinical significance as human breath is humid and thus performance in a humid environment is indicative of performance on actual patients ([¶82] Baker).
Regarding claims 6, 20 and 23, Palo Alto discloses the quantitative colorimetric measurement system comprising a first removable cartridge comprising the chemical colorimetric indicator ([¶98]) further comprising: humidifying the chemical colorimetric indicator by passing ambient air through the humidity source into contact with the chemical colorimetric indicator ([¶32,81]). Palo Alto does not specifically disclose a second removable cartridge comprising the humidity source but it would have been obvious to one of ordinary skill in the art at the time of filing to have two cartridges as the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  
Regarding claim 12, Palo Alto discloses wherein exposing the chemical colorimetric indicator to a second gas comprises exposing the indicator to a sealed container filled with a reference sample having a known carbon dioxide concentration ([¶32]).  
Regarding claim 13, Baker teaches the known carbon dioxide concentration is from about 4% to about 7% carbon dioxide ([¶83]). Therefore it would have been obvious to one of ordinary skill in the art at the time filing to combine the device of Palo Alto with the carbon dioxide concentration of Baker as it is the range of normal exhaled carbon dioxide that the sensor would testing in use with respiration systems ([¶63,83]). 
Regarding claim 18, Palo Alto discloses exposing the chemical colorimetric indicator to the first gas comprises exposing the chemical colorimetric indicator to ambient air ([¶32]).  
Regarding claim 19, Palo Alto discloses engaging a first cartridge with the quantitative colorimetric measurement system, the first cartridge containing the chemical colorimetric indicator ([¶98]).  
Regarding claim 24, Baker teaches using the sensor or cartridge for up to 5 years ([¶80]). Therefore it would have been obvious to one of ordinary skill in the art at the time filing to combine the device of Palo Alto with the sensor of Baker in order to have an extended shelf life and longer operation time for the sensor ([¶80]).
Regarding claim 30, Baker teaches the first gas has a concentration of CO2 of about 0% to about 2% ([¶83]). Therefore it would have been obvious to one of ordinary skill in the art at the time filing to combine the device of Palo Alto with the carbon dioxide concentration of Baker as it is the range of carbon dioxide exhaled during perfusion failure and would allow for monitoring of that condition or the sensors ability to detect that range ([¶63,83]).  
Regarding claims 35 and 36, Palo Alto discloses measuring a temperature of the chemical colorimetric indicator when measuring the first color of the chemical colorimetric indicator and applying the temperature of the chemical colorimetric indicator to the measured 
Regarding claim 37, Palo Alto discloses measuring a humidity of the chemical colorimetric indicator when measuring the first color of the chemical colorimetric indicator ([¶43]).  
Regarding claim 38, Palo Alto discloses determining an adjusted measurement signal corresponding to the first color of the chemical colorimetric indicator and the measured humidity of the chemical colorimetric indicator ([¶76,175] the signal is calibrated )
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palo Alto in view of Baker Jr. et al. further in view of Hestness et al. US 2014/0276171.
Regarding claim 7, Palo Alto as modified does not disclose a humidity moisture exchange. Hestness teaches a breathing apparatus that includes a humidity moisture exchange filter ([¶197]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Palo Alto with the teachings of Hestness in order to enhance moisture retention ([¶197]).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palo Alto WO 2015009792 (the US publication US20160245830 is used for the citations) in view of Baker Jr. et al. US 2013/0261487 and Vautz et al. “Breath sampling control for medical application” International Journal of Ion Mobility Spectrometry,  pub. 2010.
Regarding claim 8, Baker does not specifically teach humidifying the chemical colorimetric indicator includes humidifying the chemical colorimetric indicator to a relative humidity of greater than about 60%.  However, at the time of filing it would have been obvious .
Response to Arguments
Applicant's arguments filed 4/7/21 have been fully considered but they are not persuasive. 
Regarding the 103 rejection, upon further consideration a new rejection is made for the limitations of claim 10.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/MICHAEL A CATINA/Examiner, Art Unit 3791                               
                                                                                                                                                                         /RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793